Dissenting opinion by
Justice Moschzisker:
I would affirm upon the findings of the court below to the effect that the promise was not contemporaneous with, or did not precede or procure the making of the will. The burden was upon the appellants to establish these facts to the satisfaction of the Chancellor, as an essential part of their case: McCloskey v. McCloskey, 205 Pa. 491. This they failed to do. None of the declarations of the defendant suggests that the promise induced the will; in fact, only one at all indicates a promise and that gives no particulars as to the making of the alleged bargain concerning the final disposition of the estate. It seems to me that it would be a most dangerous precedent to permit a solemn testament to be set aside upon such incoherent emotional declarations as are testified to in. this case. To my mind the law as laid down in McCloskey v. McCloskey, supra, governs here, and thereunder no error was committed in dismissing the bill.